Citation Nr: 0714148	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, L5-S1 with spondylosis.  

2.  Entitlement to non-service-connected pension benefits as 
of August 1, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971, with periods of inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and August 2004 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied entitlement to the 
benefits currently sought on appeal.  

In his March 2004 compensation appeal, the veteran specified 
that he was only appealing the decision on his back 
disability claim.  

The issue of entitlement to service connection for 
degenerative joint disease, L5-S1 with spondylosis, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

As of August 1, 2004, the veteran's annual income exceeded 
$12,959.  


CONCLUSION OF LAW

As of August 1, 2004, the criteria for the payment of pension 
benefits were not met.  38 U.S.C.A. §§ 1521, 5312 (West 2002 
and Supp. 2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  VA also has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  However, there 
are some claims that VCAA cannot apply to because they must 
be denied as a matter of law and there is simply no evidence 
that could substantiate the claim.  See Livesay v. Principi, 
15 Vet. App. 165, 178 (2001); Smith v. Gober, 14 Vet. App. 
227, 231-2 (2000).  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  Here, this case turns on 
statutory interpretation.  See Smith.  Thus, because the law 
as mandated by statute, and not the evidence, is dispositive 
of this appeal, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 
6 Vet. App. 426, 429- 30 (1994) (where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

Discussion

There is essentially no dispute as to the facts of this case.  
Pursuant to a claim by the veteran, a July 2002 decision by 
the RO awarded non-service-connected pension benefits, 
effective April 25, 2001.  He was notified that the amount of 
pension depended on income and dependents.  38 U.S.C.A. 
§ 1521.  The veteran also claimed disability benefits from 
the Social Security Administration (SSA).  SSA granted 
benefits of $1,308 per month, effective in July 2004, with a 
retroactive payment of $19, 228.  The veteran promptly 
notified the RO.  

The RO notified the veteran that regular monthly income, such 
as SSA payments, must be "annualized" when determining the 
amount of gross monthly pension.  38 C.F.R. § 3.271.  That is 
the amount of the monthly payment is multiplied by 12 to 
result is an annualized amount of $15,696 (12 X $1,308 = 
$15,696).  Additionally, the payment of retroactive benefits 
had to be counted ($15,696 + $19,228 = $34,924).  38 C.F.R. 
§ 3.262.  

The law providing pension benefits requires that those 
benefits be reduced by the amount of any other income.  
38 U.S.C.A. § 1521.  The maximum pension benefit payable to 
the veteran in 2004 was $12,959.  Since the veteran's income 
exceeded this amount, the pension benefit was reduced to zero 
and pension benefits were discontinued, effective August 1, 
2004.  

The veteran disagreed in September 2004, asserting that he 
had a service-connected disability appeal pending for his 
disabling conditions.  Pension is paid to veterans in need 
depending on factors such as all disabilities (not just 
service-connected disabilities) and income.  Compensation is 
a different program that compensates the industrial 
impairment associated with disabilities resulting from 
disease or injury incurred or aggravated during service.  
There is simply nothing in the law or regulations which would 
entitle a veteran to pension payments because he has a 
compensation claim pending.  Without specific authority, VA 
cannot pay benefits.  

In his appeal, the veteran argued that since the retroactive 
SSA payment was a one time payment, on benefits already 
earned, it should be counted for the previous 12 months 
instead of the 12 months starting August 2004.  If the $19, 
228 retroactive SSA payment was charged to previous year, it 
would be counted against previous payments, the veteran would 
not be entitled to those payments and would have to return 
them, creating an overpayment and a debt to VA of many 
thousands of dollars.  

The Board has reviewed the record and finds that the RO has 
considered all factors, including medical expenses.  However, 
as of August 1, 2004, the veteran's income exceeded the 
amount allowed for pension, so pension cannot be paid after 
that date.  


ORDER

Entitlement to non-service-connected pension benefits as of 
August 1, 2004 is denied.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly held that when VA is on notice that 
there are SSA records, it must obtain and consider them.  See 
Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 
9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  Further, VCAA emphasizes the need for 
VA to obtain records from other Government agencies.  
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  A report of 
contact, dated in February 2004, shows that an SSA 
representative advised VA that the veteran's SSA file could 
not be located in their system of records after numerous 
inquiries and searches.  In July 2004, the veteran notified 
VA that he had been awarded SSA benefits and this was 
confirmed by a print-out of SSA data.  It appears that the 
SSA records have surfaced and another attempt should be made 
to obtain them.  

In his February 2002 claim, the veteran reported that he 
worked for a sheriff's department from 1985 to 1996 and for a 
police department from 1996 to 2000.  Such employers usually 
require physical examinations.  These reports should be 
obtained.  

A June 2003 VA examination concluded with a comment that it 
was possible that the veteran's back symptoms could be 
related to a fall while on inactive duty training.  This 
possibility needs to be clarified.  

This remand affords an opportunity to up-date notices 
provided to the veteran in accordance with the Court rulings 
in Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the issue of entitlement to service connection 
for degenerative joint disease, L5-S1 with spondylosis, is 
REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically, the AOJ 
should:
a.  Ask the veteran to provide any 
evidence in his possession that pertains 
to the claims, or something to the effect 
that he should give VA everything he has 
pertaining to his claims, in accordance 
with 38 C.F.R. § 3.159(b)(1).  
b.  Provide the veteran with notice as to 
disability ratings and effective dates, 
in accordance with the Court's decision 
in Dingess/Hartman.  

2.  SSA should be asked for a copy of 
its decision on the veteran's 
disability claim, along with a complete 
copy of his SSA medical records.  

3.  The veteran should be asked to 
complete releases for medical records 
from his law enforcement employers.  
Thereafter, the AOJ should request a 
copy of the veteran's medical records 
from his employers.  

4.  The claims folder should be 
returned to the examiner who examined 
the veteran in June 2003.  The examiner 
should be asked to express an opinion 
as to whether it is at least as likely 
as not (a 50 percent or greater 
probability) that incidents during the 
veteran's inactive duty training caused 
or aggravated his back disorder.  If 
the examiner is of the opinion that the 
veteran's back was aggravated by 
inactive duty training, he should 
express an opinion as to the percentage 
of the disability due to inactive duty 
training.  If the examiner who did the 
June 2003 examination is not available, 
another qualified medical professional 
may provide the opinion.  If additional 
examination, tests or studies are 
required to render the requested 
opinion, such examination, tests or 
studies should be done.  

5.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


